Citation Nr: 0941353	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for a left 
eye disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a left eye 
disability was previously denied in a January 1967 Board 
decision.  The Veteran did not appeal that decision. 

2.  Evidence received since the last final denial in January 
1967 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The January 1967 Board decision that denied the claim for 
service connection for a left eye disability is final.  38 
U.S.C. §§ 211(a), 784, 4003, 4004 (1967); 38 C.F.R. 
§§ 19.104, 19.148 (1967). 

2.  New and material evidence has not been received to reopen 
a claim for service connection for a left eye disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1967 decision, the Board denied the Veteran's 
claim for service connection for a left eye disability.  The 
RO declined to reopen the Veteran's claim in May 2006.  While 
the RO found that new and material evidence had not been 
submitted to reopen the Veteran's claim for service 
connection for a left eye disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

In a decision dated in January 1967, the Board denied service 
connection for the Veteran's left eye disability.  According 
to the law in effect in 1967, decisions of the Board were 
final, except for claims involving insurance contracts, which 
were subject to court review.  38 C.F.R. § 19.104 (1967).  
Reconsideration by the Board could have been accorded based 
upon an allegation of error of fact or law by a claimant or 
his/her representative, or on the Board's own motion, or upon 
the discovery of additional service department records.  38 
C.F.R. § 19.148 (1967).  No motion for reconsideration was 
made by the Veteran or any representative, and there was no 
indication that any error had been made such that the Board 
reconsidered the claim on its own motion.  Thus, the Board's 
January 1967 decision is final. 

The claim for entitlement to service connection for a left 
eye disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
December 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records, 
post-service medical records, the Veteran's own statements, 
and the Veteran's friend's statements.  The evidence showed 
that the Veteran had been diagnosed with diminished visual 
acuity, myopia, astigmatism, amblyopia, and degenerative 
myopic lesion in the retina of the left eye.  The Board 
denied the claim because the Veteran's left eye disabilities 
were considered congenital and developmental defects and were 
not shown to have been aggravated during his period of 
service. 

The Veteran applied to reopen his claim for service 
connection for a left eye disability in December 2005.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

In support of his application to reopen his claim, the 
Veteran submitted additional personal testimony and 
additional treatment records demonstrating that he received 
intermittent treatment for loss of vision, macular 
degeneration, pseudophakia, and refractive error in the left 
eye.  The records do not show that the Veteran's current left 
eye disabilities were aggravated during his period of 
service.  

The Veteran also submitted a report from the Office of the 
Surgeon General regarding the Veteran's service medical 
history in 1951.  This report showed that he had been treated 
for myopia and partial blindness in April 1951 and that those 
disabilities had been found to have existed prior to entry in 
service.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a left eye disability.  Although the additionally submitted 
medical records are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The records do not show that the Veteran's left 
eye problems were incurred during or aggravated by his period 
of active service.  They merely demonstrate that the 
Veteran's left eye disabilities existed prior to his entry 
into service and that he has received continued treatment for 
left eye problems.  The presence of a current disability has 
already been established in the last final decision.  
Accordingly, the evidence does not establish a fact necessary 
to substantiate the claim, and the claim for service 
connection for a left eye disability cannot be reopened on 
the basis of that evidence.  38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
additional statements and testimony submitted by the Veteran 
himself.  The Veteran, as a layperson without medical 
training or expertise, is not competent to provide a 
diagnosis or opinion on a matter requiring knowledge of 
medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can testify to that which he is competent 
to observe, such as loss of vision in the left eye, he is not 
competent to relate any left eye disability medically to his 
service.  Additionally, the Veteran's statements are 
cumulative of those considered at the time of the last final 
decision.   

Although the Veteran has submitted new evidence that was not 
before the Board in January 1967, the Board finds that the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim because it 
does not raise a reasonable possibility of substantiating the 
claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for a left eye disability since 
the January 1967 Board decision because no new competent 
evidence showing aggravation of the Veteran's left eye 
disability during service has been submitted.  Thus, the 
claim for service connection for a left eye disability is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006; rating 
decisions in May 2006; and a statement of the case in 
December 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the Veteran's left eye disability was aggravated during 
his period of service.  38 C.F.R. § 3.159(c)(4) (2009).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

The application to reopen the claim for service connection 
for a left eye disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


